Citation Nr: 1338289	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-30 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a left eye injury, to include as a result of radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 1960.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The Veteran testified at an October 2011 video conference hearing; the hearing transcript has been associated with the claims file.  

The Board remanded the case in January 2012.  The January 2012 Board remand directed additional development that included a request for updated VA treatment records and VA examinations to address the claimed hearing loss and left eye disabilities.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a September 2013 Informal Hearing Presentation, the Veteran's representative indicated that initial RO consideration was waived regarding additional evidence submitted by the Veteran in July 2012 and March 2013.  The March 2013 statement refers to the grant of a 10 percent rating for tinnitus, states that the right ear is completely deaf and contends that hearing loss is due to service.  The Board has considered whether this statement includes disagreement with the RO's April 2012 grant of service connection for tinnitus with the assignment of a 10 percent rating effective August 2009.  The statement does not clearly express disagreement with the rating assigned for tinnitus and indicates that an increase in benefits is warranted based on hearing loss, which in not service-connected.  The Board finds that the statement does not constitute a notice of disagreement with the April 2012 rating decision and no further action is warranted.

In statements received in July 2012 and March 2013, the Veteran appeared to indicate that he wanted another hearing before the Board.  The Veteran is entitled to a hearing on appeal and he has been provided with such hearing in October 2011 with regard to the issues on appeal.  Accordingly, no additional hearing is warranted. 38 C.F.R. § 20.700 (2013).


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had some degree of hazardous noise exposure in service associated with work in an air traffic control tower and had some degree of occupational noise exposure post-service from working with construction equipment.

2.  The Veteran has current right ear hearing loss, but does not have a left ear hearing loss disability for VA purposes.

3.  The Veteran did not have chronic symptoms of right ear hearing loss in service or continuous symptoms after service separation. 

4.  Right ear hearing loss did not manifest to a compensable degree within one year of separation from service.

5.  Right ear hearing loss not related to service.

6.  The Veteran is not a radiation exposed veteran within the meaning of 38 C.F.R. § 3.309(d)(3) and a diagnosed left eye disability, is not subject to the presumption for diseases specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2), and he was not actually exposed to radiation in service.

7.  The Veteran did not sustain an injury or disease related to left eye in service.  

8.  Currently diagnosed left eye disabilities, to include ptosis, left inferior quadrantanopia, cataracts, and diabetic retinopathy, are not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for service connection for a left eye disability, claimed as a left eye injury, to include as a result of radiation exposure, are not met.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued September 2010 and October 2009 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA treatment records, VA examination reports, private treatment records, and lay statements have been associated with the record.

December 2009, March 2012, and April 2012 VA examinations addressed service connection for bilateral hearing loss and claimed left eye disabilities.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, the VA examinations and opinions obtained are adequate because the examinations were performed by medical professionals, were based on a review of the record, to include a lay history and symptomatology provided by the Veteran, and included thorough examinations.  The Board finds that the March 2012 VA audiological examination opinion adequately addressed lay statements regarding in-service noise exposure and the use of a left-ear headset while working in a control tower on the flight line, and the VA examiner provided supporting reasons for the opinions offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  An April 2012 VA examiner also offered relevant opinions supported by adequate reasons and bases.  Accordingly, the Board finds that the examinations and opinions obtained was in substantial compliance with the Board's January 2012 remand order and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Stegall, 11 Vet. App. at 268; 38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Sensorineural hearing loss, an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Eye disabilities, to include diagnosed ptosis, cataracts, inferior quadrantanopia, and diabetic retinopathy are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply to the appeal for service connection for a claimed left eye disability.   

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis for Bilateral Hearing Loss

The Veteran contends that hearing loss is related to noise exposure associated with  duties in a control tower on the airstrip at Tinker Air Force Base.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that currently diagnosed bilateral hearing loss is not related service.  

The Veteran has currently diagnosed left ear hearing loss "disability," but does not have a right ear hearing loss disability that meets the criteria of 38 C.F.R. § 3.385.  

On the VA audiological evaluation in December 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
70
90
LEFT
20
10
15
15
15

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 100 percent in the left ear.  

On a VA treatment audiogram in October 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
70
80
LEFT
00
05
05
15
20


(CONTINUED ON NEXT PAGE)
On the VA audiological evaluation in April 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
65
100
95
LEFT
0
5
15
15
20

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and of 96 percent in the left ear.  

VA audiograms show that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" for VA purposes in the right ear, but not the left ear in accordance with 38 C.F.R. § 3.385.  Puretone thresholds in the left ear were not recorded at 26 Hertz or greater in at least three frequencies and speech recognition scores were not less than 94 percent.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Because the Veteran does not have a currently diagnosed left ear hearing loss disability under 
38 C.F.R. § 3.385, service connection for left ear hearing loss is not warranted.  The Board will next address whether service connection for right ear hearing loss is warranted.  

The Board finds that the Veteran has credibly reported some degree of exposure to acoustic trauma in service.  During an October 2011 Board hearing, the Veteran provided lay testimony identifying acoustic trauma associated with his duties in a control tower on the airstrip at Tinker Air Force Base.  He indicated that they did not have modern headsets; but instead, the headsets that were used covered only the left ear.  He indicated that the control tower was on top of a building, but was not highly elevated.  The Veteran reported that the noise of the planes landing was deafening.  

Service personnel records shows that the Veteran's duties included AC&W (aircraft and warning) helper and operator between May 1956 and February 1958.  The Board Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS similar to that of the Veteran's (air traffic controller) have a high probability of exposure to hazardous noise.  The Board finds that the Veteran's reported noise exposure is consistent with his duties working in an air traffic control tower, and is thus, credible.  Accordingly, the Board finds that the Veteran had at least some degree of exposure to acoustic trauma in service.

The Board finds that the Veteran had at least some degree of exposure to acoustic trauma post-service.  While the Veteran denied any occupational noise exposure during VA examinations, and April 2010 VA audiological treatment report shows that he reported having occasional occupational noise exposure from use of power tools and construction equipment post service, specifically, he noted the use of jack hammers.  The Board finds that the Veteran's report to a VA treatment provider, with respect to post-service noise exposure, for treatment purposes is probative and outweighs his denial of post-service noise exposure during VA examinations provided for compensation purposes.  

The Board finds that the Veteran did not experience chronic symptoms of right ear hearing loss in service or continuous symptoms of right ear hearing loss after service separation.  Service treatment records do not reflect any complaints, diagnoses, or treatment related to hearing loss.  A February 1956 enlistment examination shows that the Veteran's hearing was 15/15 in each ear on whispered voice testing.  Additionally, the Board finds that the January 1960 separation examination does not reflect right ear hearing loss or elevated hearing thresholds at separation.  See Hensley, 5 Vet. App. at 155 (holding that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.).  On the separation audiological evaluation in June 1963, puretone thresholds for the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0 (10)
-5 (5)
-5 (5)
NR
-5 (0)

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  

The absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court held in Hensley, that 38 C.F.R. 
§ 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  See Hensley, 5 Vet. App. at 159.  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Id.  The Board finds, however, that the weight of the competent, credible, and probative evidence of record does not establish a nexus between current hearing loss and noise exposure in service.   

While the Veteran contends that he experienced hearing loss symptoms in service, the Board finds that his reports are not credible.  Service treatment records appear complete and show that the Veteran sought treatment for other physical complaints unrelated to hearing loss in service, but did not complain of hearing loss symptoms.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Additionally, there was no indication of any hearing loss at the time of a January 1960 separation examination.  The Veteran did not report any problems related to the ears and did not identify hearing loss at separation, nor do audiometric testing results at separation indicate hearing loss of any degree.  The Board finds that service treatment records which show that the Veteran did not have any complaints relating to hearing loss with normal audiometric testing are highly probative.  Thus, while the Veteran is competent to report noise exposure in service; the Board finds, based on the absence of treatment or complaints in service, along with discrepancies in the history of in-service treatment reported by the Veteran with objective evidence of record, that his more recent statements made for compensation purposes are not credible.  

The earliest post-service evidence of record, showing complaints related to hearing loss was the Veteran's August 2009 claim for compensation, dated 39 years after service separation, and the earliest evidence of a diagnosed right ear hearing loss disability was provided by the December 2009 VA audiological examination.  The Veteran has not identified any earlier post-service treatment for hearing loss, and while he reported clinical treatment for hearing loss and tinnitus in service on his initial claim, no such treatment is shown by service treatment records.  The Board finds that the lack of post-service complaints of hearing loss for almost 40 years weighs against any assertion of continuity of symptomatology.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran did not experience chronic symptoms of right ear hearing loss in service or continuous symptoms of right ear hearing loss after service separation, and the Veteran is not credible in reporting chronicity of right ear hearing loss symptomatology.  

The Board finds that hearing loss did not manifest to a compensable degree within one year of service separation.  The December 2009 VA examination provides the earliest post-service audiometric data showing a right ear hearing disability.  

The Board finds that the weight of the evidence demonstrates that the currently diagnosed right ear hearing loss is not related to noise exposure in service.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

A December 2009 VA examiner opined that hearing loss was not, at least as likely as not, due to the Veteran's exposure to noise as an aircraft control and warning operator in service because hearing loss were only present in the right ear with great asymmetry.  In providing this opinion, the VA examiner considered the Veteran's report of not using hearing protection in service.  The Board requested an additional opinion in a January 2012 remand to address additional testimony from the Veteran regarding the use of headsets in service which covered only the left ear while working in an aircraft control tower, as well as lay evidence describing symptomatology in service.  The April 2012 VA examiner opined that it was less likely as not that current hearing loss in the right ear only was caused by military noise exposure.  

The Board finds that the April 2012 VA examiner's opinion was based on an accurate factual background consistent with the Board's own findings, and the VA examiner provided sufficient reasons for the opinion rendered.  The VA examiner considered the Veteran's report of hearing loss in service, his report of noise exposure in a control tower on the fight line with a left-ear head set, and the Veteran's denial of post-service noise exposure in rendering the opinion.  The VA examiner also considered evidence from service treatment records, stating that the separation audiologic evaluation was consistent with hearing sensitivity within normal limits at separation.  The Board finds that the VA examiner, an audiologist, who has reviewed the Veteran's records and considered lay statements provided by the Veteran with regard to noise exposure in service has provided competent, credible, and probative evidence showing that currently diagnosed hearing loss is less likely than not related to service. 

The evidence of record does not otherwise establish a nexus between current right ear hearing loss and noise exposure in service.  While the Veteran more recently submitted an April 2010 treatment report from his private physician, stating that hearing loss "could be related to noise damage in military," the Board finds that this statement is not probative as it is too speculative to establish a medical nexus between right ear hearing loss and service.  VA regulation provides that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative.); Dixon v. Derwinski, 3 Vet. App. 261 (1992) (a claim must be accompanied by evidence that suggests more than a purely speculative basis for granting entitlement).  

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that absent credible evidence showing symptoms of right hearing loss in service or for decades post-service, the etiology of his hearing loss falls outside the realm of common knowledge of a lay person and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Absent competent, credible, and probative evidence of a nexus between right hearing loss and noise exposure in service, the Board finds that right hearing loss is not related to service.  

The Veteran does not have a current left ear hearing loss disability for VA purposes, and right ear hearing loss is not shown to be related to service.  For these reasons, the Board finds that service connection for bilateral hearing loss is not warranted.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.  

Service Connection Analysis for a Left Eye Disability

The Veteran contends that a currently diagnosed left eye disability is related to radiation exposure from use of a "radar scope" in service.  The Board finds that Veteran was not a radiation exposed veteran within the meaning of 38 C.F.R. § 3.309(d)(3), and his diagnosed left eye disabilities (ptosis, left inferior quadrantanopia, cataracts, and diabetic retinopathy) are not subject to the presumption for diseases specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2).  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(d) specific to radiation-exposed veterans do not apply.  

On a January 1960 separation examination report, the Veteran checked "yes" in response to the question of whether he had ever worked with a radioactive substance, but wrote on the report that this was "as a radar operator."  The Veteran contends, in September 2009 and October 2009 statements that he was exposed to radiation in service, specifically he asserts that he worked at the 33rd Air Division which was a "radar site," and that he worked with "radar scopes" at the Tinker Air Force Base control tower.  While the Veteran contends that he had radiation exposure from working with "radar" scopes, radar detection systems employ the use of "radio waves," and not radiation.  See MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 1025 (11th Ed. 2007) (defining the term "radar").  The evidence does not otherwise indicate actual radiation exposure in service.  The Veteran did not work at or around a nuclear testing site listed under 38 C.F.R. § 3.309(d)(3), nor has he alleged use of dosimetry or simetry badges to detect radiation as part of his service.  For these reasons, the Board finds that the Veteran was not actually exposed to radiation in service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010), 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  

During the October 2011 Board hearing, the Veteran reported that he first noticed symptoms of watering and flickering in the left eye in service while running a radar scope in the control tower at Tinker Air Force Base.  He reported that his eyes did not affect him in his last year of service when he worked as a driver, but then reported having some watering of the eyes when driving in the daytime.  The Veteran indicated that he did not seek treatment for the eyes until two or three years prior to his claim for compensation, and reported that an eye disability was found when he was having his eyes dilated in conjunction with VA treatment.  He reported that in 2010, he was found to have a mini stroke in the left eye, resulting in a blind spot in his vision.  

September 2010 VA ophthalmology consult shows that the Veteran had a diagnosis of diabetic retinopathy.  The Veteran had the sudden onset of left eye inferior temporal visual field loss, noting seeing flashes of light periodically, and was diagnosed with inferior quadrantanopia.  During the ophthalmology consult, the Veteran also reported having a history of several black eyes to the left eye, and an October 2010 treatment note shows that the Veteran reported having a past boxing career.  VA treatment records also reflect a diagnosis of left partial ptosis and diabetic retinopathy.  

While the Veteran contends that use of a radar scope as the cause of his current eye disability in lay statements and testimony submitted in support of his claim, in an April 2010 private treatment report, the Veteran's physician indicated that "face trauma" in the military was a possible cause of ptosis.  In an April 2012 VA examination, the Veteran also reported that face trauma "in his youth" could have caused his eye disability.  While the Veteran alluded to face trauma in service during private treatment in April 2010, he has not identified any specific incidents or injuries that occurred in service in conjunction with his present claim.  Service treatment records do not reflect any head injuries or eye injuries in service.  A January 1960 separation examination report shows that a head examination was normal, the Veteran did not identify a history of head injury, and denied all injuries or illnesses not indicated in the examination report.  Moreover, he denied having eye trouble in a January 1960 report of medical history at separation.  Instead, VA treatment records show that the Veteran had reported a history of having several black eyes on the left in September 2010, and a October 2010 VA treatment report shows that the Veteran had a short "career" in boxing, indicating that the Veteran had sustained trauma to the head or face outside of service.  

The Board finds that the lack of findings related to facial trauma in service, the Veteran's denial of eye problems at service separation, the Veteran's vague reference to face trauma in his youth without specific descriptions of any in-service injuries, his history as a boxer, and history of left eye injuries weigh against finding that the Veteran had face trauma or left eye trauma in service, and outweighs the credibility of the self-reported history of face trauma in service, made in conjunction with the more recent April 2010 private treatment evaluation.  Based on inconsistencies in the Veteran's reports, the Board finds that the Veteran is not a credible and has not provided credible lay evidence addressing a history of left eye injury or left eye symptoms in service.  Accordingly, the Board finds that the weight of the evidence does not establish the occurrence of an injury to the face or left eye in service, and that the Veteran's more recent statements with regard to face trauma in service are not probative, and were made for compensation purposes.  

The Board finds that the Veteran's currently diagnosed left eye disabilities are not related to service.  An April 2012 VA examination shows that the Veteran has currently diagnosed left homonymous inferior quadrantanopia, left eye senile ptosis, cataracts, and moderate diabetic retinopathy.  The VA examiner opined that none of these conditions were, at least as likely as not, related to service or the use of a radar scope in service.  The VA examiner reasoned that cataracts and ptosis are age related.  She reasoned that with no evidence in service treatment records of eye injuries, ptosis was most likely age related.  The VA examiner opined that the left inferior quadrantanopia was due to a previous cerebrovascular accident (CVA) which was caused by the Veteran's vascular problems of diabetes and hypertension. She reasoned that these were known causes of CVA and there was no evidence of CVA prior to the September 2010 diagnosis.  Finally, diabetic retinopathy was stated to be due to diabetes and was stated to be a textbook example of diabetic retinopathy.  The Board finds that the VA examiner provided adequate reasons and bases for the opinions rendered based on evidence of record, to include VA treatment records, and the opinions provided are consistent with the Veteran's medical history, the post-service onset of inferior quadrantanopia shown in September 2010, and the Board's finding showing no left eye injury in service, 

The Board finds that a more recently submitted an April 2010 statement from Veteran's private physician, indicating that ptosis in the left eye is possibly related to trauma to the face in the military, is not probative as appears to be based on the Veteran's own unsubstantiated report of trauma to the face in service.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described. See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As the Board has discussed above, the Board finds that the Veteran's single reference to trauma to the face in service is not credible, particularly where evidence of record indicates that he has had trauma to the face outside of service related to a past boxing career.  Moreover, the Board finds that the April 2010 opinion, indicating that ptosis "is possibly related" to trauma to the face is too speculative to establish a medical nexus between left eye ptosis and service.  
See 38 C.F.R. § 3.102; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  

The Board finds that the Veteran has not provided competent or credible lay evidence of a nexus between any current eye disability and service through his own lay assertions.  The Board finds that the etiology of eye disabilities, such as inferior quadrantanopia, senile ptosis, cataracts, and diabetic retinopathy, fall outside the realm of common knowledge of a lay person and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board finds that the Veteran is not credible in this case and has not provided credible history regarding a history of left eye injury or left eye symptomatology.  Absent competent, credible, and probative evidence of a nexus between a current left eye disability and service, the Board finds that a left eye disability is not related to service.  

For the reasons discussed above, the Board finds that service connection for a left eye disability is not warranted.  Because the preponderance of the evidence is against the claim for service connection for a left eye disability, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left eye disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


